                  IN THE UNITED STATED DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No.: 1:17-cv-995

TRACY ADAMS, CARRIE ALBERS,                   )
NICOLE BARILLA, WALTER BEST, JR.,             )
LASHONDA BUTLER, DAVID DUGAN,                 )
MICHAEL ELLISON, TRISTAN EVANS,               )
ANITA FISHER, JUDITH FORDHAM,                 )
DANI   GANNON,    ROBERT   AND                )
SANDRA HEINITZ, TORROL HOLT,                  )
KENNETH KOEPPLINGER, LOIS KERR,               )
PAMELA LAVENHOUSE, BRIDGET                    )
LEAK,    CHARLES     MCDONALD,                )
DARRELL PEEBLES, SUSAN SAVAGE,                )
BERNICE SCOTT, LUKHWINDER AND                 )
RATTANDEEP SIDHU, RHODA SMITH,                )
MICHAEL      SPEHR,    WILLIAM                )
VAUGHAN, KAY WENGER, AND                      )
PATRICIA WILLIAMS ON BEHALF OF                )
THEMSELVES      AND     OTHERS                )
SIMILARLY SITUATED,                           )
                                              )
                   Plaintiffs,                )
                                              )
v.
                                              )
                                              )
SETERUS, INC., and                            )
NATIONSTAR MORTGAGE LLC                       )
                                              )
(as successor in interest to Seterus, Inc.)

                  Defendants.


PLAINTIFFS’ MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION FOR
     PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
  CERTIFYING CLASSES FOR PURPOSE OF SETTLEMENT, DIRECTING
   NOTICE TO THE CLASSES, AND SCHEDULING FAIRNESS HEARING

      Plaintiffs and Defendant (collectively “the Parties”) entered into a




     Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 1 of 33
 Settlement Agreement (“the Settlement Agreement”), subject to Court

 approval, to settle this litigation (“the Litigation”) and file this Memorandum

 in Support of the Motion for Preliminary Approval of the Proposed

 Settlement (“Motion for Preliminary Approval”). The Settlement Agreement

 sets the terms and conditions for settlement and dismissal of the Litigation.

 Pursuant to Federal Rule of Civil Procedure 23(e), Plaintiffs respectfully seek

 an order (i) preliminarily approving the Settlement Agreement; (ii)

 provisionally    certifying   the     Classes    and     appointing     the   Class

 Representatives    and Class Counsel; (iii) approving the notice and

 authorizing dissemination to the Members of the Classes; and (iv) setting

 dates and procedures for the fairness hearing.

   I.     FACTUAL AND PROCEDURAL BACKGROUND

          a. Factual Background

        Plaintiffs brought this action against Seterus, Inc. (“Seterus”) and

Nationstar     Mortgage    LLC       (“Nationstar”)     (collectively   “Seterus”   or

“Defendants”) due to systematic use of unlawful debt collection practices based

upon Seterus’ form letters (“Final Letters”) threatening to accelerate loans and

foreclose if full and complete payment of arrearages (“Default Amount”) was

not made within 50 days (“Expiration Date”) contradicting Seterus’ actual

policy. Plaintiffs brought claims under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, North Carolina Debt Collection Act (“NCDCA”),


                                          2

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 2 of 33
N.C.G.S. § 75-50; the Michigan Regulation of the Collection Practices Act, MCL

§ 445.252, et seq., and the Rosenthal Act, Cal. Civ. Code § 1788 et seq.

Case Name                  Case No.            District       Date Filed

                                               Court

Tracy Adams v. Seterus, 2:18-cv-12731-         E.D. Mich.     Sept. 4, 2018
Inc.                    DPH-EAS

Carrie Albers v. Seterus, 2:18-cv-02440-       D. Kan.        Aug. 4, 2018
Inc.                      KHV-KGG




Nicole Barilla et al. v. 2:19-cv-00046-        M.D. Fla.      Jan. 25, 2019
Seterus, Inc., et al.    JLB




Anita Fisher v. Seterus, 0:19-cv-01382-        D. Minn.       May 24, 2019
Inc., et al.             MJD-HB

Judith Fordham, et al. v. 3:18-cv-13808-       D. N.J.        Sept. 12, 2018
Seterus, Inc. et al.      BRM-LHG




Robert Heinitz, et al. v. 1:18-cv-01076-       N.D.N.Y.       Sept. 7, 2018
Seterus, Inc.             LEK-ATB

Kenneth Koepplinger, et 1:17-cv-00995-         M.D.N.C.       Nov. 2, 2017
al. v. Seterus, Inc.    CCE-LPA




Bridget Leak v. Seterus, 3:19-cv-00021-        N.D. Ga.       March 1, 2019
Inc.                     TCB-RGV



                                       3

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 3 of 33
Darrell Peebles v. Seterus, 2:19-cv-00242-          E.D. Cal.   Feb. 7, 2019
Inc.                        JAM-KJN

Susan Savage v. Seterus, 2:19-cv-00021-             S.D. Fla.   July 25, 2019
Inc., et al.             TCB-RGV*



                               *Transferred    to
                               M.D.    Fla.   on
                               January 15, 2020.
                               Consolidated with
                               Barilla on May 7,
                               2020.

Michael Spehr v. Seterus, 4:18-cv-01922-            E.D. Mo.    Nov. 13, 2018
Inc.                      RLW


Kay Wenger v. Seterus, 4:18-cv-02393-               M.D. Pa.    Dec. 18, 2018
Inc., et al.           JPW

Patricia    Williams      v. 2:19-cv-00693-         N.D. Ala.   May 7, 2019
Seterus, Inc. et al.         ACA


         b. Procedural Background

       On or about November 2, 2017, Plaintiff Kenneth Koepplinger filed this

initial action. Subsequently, additional plaintiffs pursued similar cases against

Seterus in other venues (“the Seterus Litigation”). Below is a table identifying

all of the relevant actions.

      Throughout the Seterus Litigation, the Parties engaged in extensive

discovery in addition to appearing at in-person hearings. A summary of the




                                          4

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 4 of 33
Seterus Litigation is included in the Declaration of Scott C. Harris which is

attached as Exhibit 1 to the Motion.

         On January 2, 2019, Robert A. Beason (“Mr. Beason”) was appointed

mediator in this matter. The Parties participated in settlement conferences on

February 6, 2020 and June 10, 2020. After additional briefing and depositions,

the Parties reached agreement on all material terms of a global settlement on

November 3, 2020.

         In order to effectuate global resolution of the Litigation, Plaintiffs are

contemporaneously filing stipulations of dismissal without prejudice in each

court where the Seterus Litigation is pending, as well as an unopposed motion

for leave to file a Consolidated Amended Class Action Complaint. Seterus

consents to these requests. The Consolidated Amended Complaint includes all

Named Plaintiffs and the respective Settlement Classes, and includes

substantially similar allegations to those provided in the complaints filed in

the Seterus Litigation.

   II.      THE SETTLEMENT AGREEMENT

         The key terms are:

            a. Certification of Settlement Classes pursuant to Federal
               Rules of Civil Procedure, Rule 23(b)(3)

     The      Settlement    Agreement     establishes   a   Settlement   Fund    of

$7,000,000.00 to pay: benefits to the Settlement Classes; administrative



                                          5

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 5 of 33
expenses; and Service Awards, reasonable attorneys’ fees, costs, and expenses

awarded. The Parties allocated the Settlement Fund to the twelve Settlement

Classes and agreed upon the release of liability and terms of the Notice

Program. The Settlement Classes are defined as:

           NC Class: All North Carolina residential mortgagors
           whose mortgage servicing was transferred to Seterus
           to whom Seterus sent a letter warning of acceleration
           of the home loan and/or commencement of foreclosure
           proceedings upon less than full payment of the
           “amount due” or “default amount,” dated from
           November 2, 2013 through February 28, 2019.

           KS Class: All Kansas residential mortgagors whose
           mortgage servicing was transferred to Seterus while
           in a state of default, to whom Seterus sent a letter
           warning of acceleration of the home loan and/or
           commencement of foreclosure proceedings upon less
           than full payment of the “amount due” or “default
           amount,” dated from August 24, 2017 through
           February 28, 2019.

           MI Class: All Michigan residential mortgagors whose
           mortgage servicing was transferred to Seterus to
           whom Seterus sent a letter warning of acceleration of
           the home loan and/or commencement of foreclosure
           proceedings upon less than full payment of the
           “amount due” or “default amount,” dated from
           September 4, 2012 through February 28, 2019.

           FL Class: All Florida residential mortgagors whose
           mortgage servicing was transferred to Seterus while
           in a state of default, to whom Seterus sent a letter
           warning of acceleration of the home loan and/or


                                     6

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 6 of 33
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from January 25, 2018 through
       February                 28,               2019.

       MN Class: All Minnesota residential mortgagors
       whose mortgage servicing was transferred to Seterus
       while in a state of default, to whom Seterus sent a
       letter warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from May 24, 2018 through February
       28, 2019.

       NJ Class: All New Jersey residential mortgagors
       whose mortgage servicing was transferred to Seterus
       while in a state of default, to whom Seterus sent a
       letter warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from September 12, 2017 through
       February 28, 2019.

       NY Class: All New York residential mortgagors whose
       mortgage servicing was transferred to Seterus while
       in a state of default, to whom Seterus sent a letter
       warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from September 7, 2017 through
       February 28, 2019.

       GA Class: All Georgia residential mortgagors whose
       mortgage servicing was transferred to Seterus while
       in a state of default, to whom Seterus sent a letter
       warning of acceleration of the home loan and/or


                                 7

Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 7 of 33
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from March 1, 2018 through February
       28, 2019.

       CA Class: All California residential mortgagors
       whose mortgage servicing was transferred to Seterus
       to whom Seterus sent a letter warning of acceleration
       of the home loan and/or commencement of foreclosure
       proceedings upon less than full payment of the
       “amount due” or “default amount,” dated from
       February 7, 2018 through February 28, 2019.

       MO Class: All Missouri residential mortgagors whose
       mortgage servicing was transferred to Seterus while
       in a state of default, to whom Seterus sent a letter
       warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from November 13, 2017 through
       February 28, 2019.

       PA Class: All Pennsylvania residential mortgagors
       whose mortgage servicing was transferred to Seterus
       while in a state of default, to whom Seterus sent a
       letter warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less
       than full payment of the “amount due” or “default
       amount,” dated from December 18, 2017 through
       February 28, 2019.

       AL Class: All Alabama residential mortgagors whose
       mortgage servicing was transferred to Seterus while
       in a state of default, to whom Seterus sent a letter
       warning of acceleration of the home loan and/or
       commencement of foreclosure proceedings upon less


                                 8

Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 8 of 33
            than full payment of the “amount due” or “default
            amount,” dated from May 7, 2018 through February
            28, 2019.

      The GA Class, AL Class, FL Class, CA Class, KS Class, MO Class, NJ

Class, NY Class, MN Class, and the PA Class are collectively referred to as

the “FDCPA Classes.”

          b. Appointment of Class Representatives and Class Counsel

      Plaintiffs Tracy Adams, Carrie Albers, Nicole Barilla, Walter Best, Jr.,

Lashonda Butler, David Dugan, Michael Ellison, Tristan Evans, Anita Fisher,

Judith Fordham, Dani Gannon, Robert and Sandra Heinitz, Torrol Holt,

Kenneth Koepplinger, Lois Kerr, Pamela Lavenhouse, Bridget Leak, Charles

McDonald, Darrell Peebles, Susan Savage, Bernice Scott, Lukhwinder and

Rattandeep Sidhu, Rhoda Smith, Michael Spehr, William Vaughan, Kay

Wenger, and Patricia Williams (“Named Plaintiffs”) and their counsel are

adequate under Rule 23(a)(4). There are no conflicts between their interests

and those of the proposed Class Members. For purposes of Settlement, the

Parties   agree   that   Named     Plaintiffs   should   be   appointed   Class

Representatives for their respective state classes.

      For purposes of Settlement, the Parties further agree Scott C. Harris,

and Patrick M. Wallace of Whitfield Bryson LLP; Edward H. Maginnis, Asa C.

Edwards, and Karl S. Gwaltney of Maginnis Law, PLLC should be appointed




                                       9

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 9 of 33
class   counsel    (“Class     Counsel”),    and    Andrew    J.   McGuinness     (“Mr.

McGuinness”) is to be appointed as Co-Class Counsel solely for the MI Class 1.

          c. Settlement Benefits

        Pursuant    to   the    Settlement       Agreement,   Defendants   will    pay

$7,000,000.00 into the Settlement Fund in an equal amount to each unique

loan associated with any Settlement Class Member dependent on their

Settlement Class 2.

        The net payments to each Settlement Class Member varies depending

upon whether the Settlement Class Member is a member of the NC Class, MI

Class or the “FDCPA Classes.”          The FDCPA Classes rely solely on federal

relief, and are therefore inherently limited by the FDCPA’s cap on statutory

damages of $500,000.00 or 1% of the defendant’s net worth, whichever is lower.

See 15 U.S.C. 1692k et seq. 3 Additionally, the FDCPA requires individual class

members be “in default” at the time Seterus began servicing their loan,

creating potential additional defenses for Seterus. See Koepplinger SJ


1 Mr. McGuinness is not licensed to practice in this Court, but his pro hac vice
motion will be forthcoming.
2
  The monetary benefits available to members of the Settlement Classes are
available on a per-loan basis. For instance if two or more people were co-signers
to a loan, then they will only receive one payment that must be split evenly
amongst the two or more co-signers to the loan.

3 The CA Class defined above will be treated as an FDCPA class because the
statutory remedies available under the Rosenthal Act are analogous to those
available under the FDCPA.

                                            10

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 10 of 33
Opinion at 41–46. As such, it is appropriate for the FDCPA Classes to receive

smaller portions of the settlement, but one which still serves as a reasonable

recovery for an FDCPA class action standing alone. See e.g. Barnhill v. First

Point, Case No. 15-CV-00892 (M.D.N.C. 2019) (certifying FDCPA settlement

class of $1,200,000 for 12,589 members and collecting federal and North

Carolina state law cases regarding reasonableness of that figure). As part of

this Settlement, the FDCPA Classes will receive approximately $100 gross per

unique loan associated with any Settlement Class Members, prorated for

states where $100 for each class member would exceed the FDCPA’s

statutory. 4 If the Settlement Agreement is approved in full, including approval

of costs, attorneys’ fees and service awards, then the FDCPA Class Members

should net approximately $63.00, with California Class Members receiving

approximately $53.00.

      Michigan’s state consumer protection statute, the Michigan Regulation

of Collection Practices Act, MCL §§ 445.252 et seq. (the “MRCPA”), provides

additional state law remedies for unfair debt collection, allowing recovery

between $50 for non-willful and $200 for willful violations of the MRCPA. The

Michigan class members will receive approximately $150 per unique loan


4
 California has 5923 class members. At $100 per each unique loan associated
with any Settlement Class Members, California would receive $592,300.00 as
a gross figure. This has been reduced to $500,000.00 and prorated amongst the
unique loans associated with California Settlement Class Members.

                                      11

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 11 of 33
associated with any Settlement Class Member as part of the Settlement. This

is a reasonable recovery under the MRCPA. See e.g. Martin v. Trott Law P.C.

et al., Case No. 2:15-cv-12838 (E.D. Mich. 2018). If the Settlement Agreement

is approved in full, including approval of costs, attorneys’ fees and service

awards, then each set of Michigan Class Members will receive approximately

$95.00.

      North Carolina’s state consumer protection statute, the North Carolina

Debt Collection Act, N.C.G.S. §§75-50 et seq. (the “NCDCA”), provides victims

of unfair debt collection with additional remedies under state law. Plaintiffs in

North Carolina can recover between $500 - $4000 per violation. Although a

state-law class was not certified here, additional plaintiffs entered into

representation agreements to pursue separate actions against Seterus. As part

of this Settlement and release, NCDCA claims of North Carolina residents are

compensated and released.

      Additionally, the North Carolina case had progressed the furthest on the

merits. In the North Carolina case, the Court granted summary judgment on

liability and certified an FDCPA class. It is therefore fair and appropriate to

allow North Carolina class members to recover additional funds. North

Carolina class members will receive $286.64 per unique loan associated with

any Settlement Class Member as part of the settlement.         This figure is a

reasonable recovery under the FDCPA and NCDCA. See e.g. Barnhill v. First


                                       12

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 12 of 33
Point, Case No. 15-CV-00892 (M.D.N.C. 2019). If the Settlement Agreement is

approved in full, including approval of costs, attorneys’ fees and service

awards, each set of North Carolina Class Members will receive approximately

$180.00.

      Below is a table summarizing the Settlement Amounts per class action

filed in the Seterus Litigation:

        State           Class Gross                 Gross   Likely Net
                        Size Settlement            Amount Settlement
                              Amount               Per Set   Amount
                                                   of Class Per Set of
                                                   Member     Class
                                                             Member
        North           9393       $2,694,150.00   $286.83   $181.74
        Carolina
        California      5923       $500,000.00     $84.42     $53.49
        Michigan        13583      $2,037,450.00   $150.00    $95.04
        Kansas          403        $40,300.00      $100.00    $63.36
        Alabama         496        $49,600.00      $100.00    $63.36
        Florida         4330       $433,000.00     $100.00    $63.36
        Georgia         2120       $212,000.00     $100.00    $63.36
        Minnesota       448        $44,800.00      $100.00    $63.36
        Missouri        956        $95,600.00      $100.00    $63.36
        New Jersey      2959       $295,900.00     $100.00    $63.36
        New York        3856       $385,600.00     $100.00    $63.36
        Pennsylvania    2116       $211,600.00     $100.00    $63.36
        TOTAL           46583      $7,000,000.00

           d. Administration of Notice and Claims

      KCC Class Action Services, LLC (together with its affiliates “KCC” or

“Settlement Administrator”) will serve as the Settlement Administrator. All

reimbursable notice and administration expenses will be paid pursuant to the



                                         13

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 13 of 33
Settlement Agreement. A Settlement Fund will be established by the

Settlement Administrator for purposes of depositing settlement funds for

payment of notice and administration costs and for issuing settlement checks.

This cost is approximately $95,000, and Class Counsel may pay up to $110,000

from the Settlement Fund in connection with settlement administration

without further approval from Defendants or the Court.

      Defendants will compile a list of Settlement Class Members and provide

it to the Settlement Administrator on or before December 17, 2020. Based upon

the Declaration of Travis Scott, attached as Exhibit G to the Settlement

Agreement, Defendants estimate there are approximately 46,600 unique loans

associated with Settlement Class Members.

      The Notice Plan commences fourteen (14) days after entry of the

Preliminary Approval Order, which includes notice via first-class mail and a

Settlement Website containing notice. The Notice Plan should be substantially

complete no later than forty-five (45) days after the entry of Preliminary

Approval.

      Defendants shall pay $7,000,000.00 to an Escrow Agent within thirty

(30) business days following entry of the Preliminary Approval Order, provided

that within ten (10) days following entry of the Preliminary Approval Order,

Class Counsel provide Defendants with information necessary to complete the

wire transfer. Then, within thirty (30) days after the Effective Date and the


                                     14

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 14 of 33
Settlement is final, the Settlement Administrator shall mail settlement

checks.

          e. Fairness Hearing

      If the proposed Classes are certified and the settlement preliminarily

approved, Plaintiffs, with Defendant’s consent, will move the Court to hold a

Final Fairness Hearing approximately 120 days after entry of Preliminary

Approval Order.

          f. Attorneys’ Fees and Costs and Service Awards to Class
             Representatives

      Reasonable attorneys’ fees and costs will be decided by the Court at the

Fairness Hearing. Plaintiffs’ counsel will move for approval of an award of

attorneys’ fees of up to one-third (1/3) of the Settlement Fund, as well as actual

costs and expenses incurred. Class Counsel will prepare an appropriate fee

petition and will file it with the Court separately from final approval.

      Plaintiffs will also request the Court to award Service Awards of

$3,500.00 for each set of Named Plaintiffs who provided discovery and were

deposed; $2,500.00 for each set of Named Plaintiffs who provided discovery;

and $1,000.00 for each set of Named Plaintiffs who were prepared to provide

discovery yet never had to do so. In total, this amounts to Service Awards of up

to $55,000.00.




                                        15

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 15 of 33
          g. Exclusions and Objections

      Any Settlement Class Member who wishes to be excluded must send

their request to the Settlement Administrator no later than forty-five (45) days

before the Final Fairness Hearing. Any Class Member who wishes to object to

the settlement must file their objection with the Court, along with any

supporting documents. The Settlement Administrator will provide a list of the

Settlement Class members who submitted timely exclusions, which the Parties

will file with the Court.

   III.   LEGAL STANDARDS

          a. Preliminary Approval of Settlement

      Federal Rule of Civil Procedure 23(e) requires judicial approval of any

proposed settlement of claims brought on behalf of a class. See Fed. R. Civ. P.

23(e) (“The claims . . . of a certified class—or a class proposed to be certified for

purposes of settlement—may be settled . . . only with the court’s approval.”).

Courts may approve a proposed class settlement upon a “finding that [the

settlement] is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). To assist

the Court, Rule 23(e)(1)(A) requires the parties to “provide the Court with

information sufficient to enable it to determine whether to give notice of the

proposal to the class.” Courts in the Fourth Circuit follow a bifurcated

approach to determine whether a settlement is “fair, reasonable, and

adequate” under Rule 23. See In re MicroStrategy, Inc. Sec. Litig., 148


                                         16

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 16 of 33
F.Supp.2d 654, 663 (E.D. Va. 2001) (citing In re Jiffy Lube Sec. Litig., 927 F.2d

155, 158 (4th Cir.1991).

      To warrant class certification, a settlement class must satisfy the four

threshold requirements specified in Federal Rule of Civil Procedure 23(a): (1)

numerosity, (2) commonality, (3) typicality, and (4) adequacy. Fed. R. Civ. P.

23(a); Bussian v. DaimlerChrysler Corp., No. 104cv00387, 2007 WL 1752059, at

* 4 (M.D.N.C. June 18, 2007). Additionally, the class must satisfy at least one

of the requirements enumerated in Rule 23(b). Gunnells v. Healthplan Servs.,

348 F.3d 417, 424 (4th Cir. 2003). Here, the settlement Classes can be

maintained under Rule 23(b)(3). In the Fourth Circuit, courts “give Rule 23 a

liberal rather than a restrictive construction, adopting a standard of flexibility

in application [that] will in the particular case best serve the ends of justice for

affected parties and promote judicial efficiencies.” Id.

       The Fourth Circuit laid out a series of factors to consider when

determining whether a proposed settlement is fair and adequate and, thereby,

reasonable. Jiffy Lube, 927 F.2d at 159. The Court considers: (1) the posture

of the case at the time settlement was proposed, (2) the extent of discovery

that had been conducted, (3) the circumstances surrounding the negotiations,

and (4) the experience of counsel in the area of class action litigation. Jiffy

Lube, 927 F.2d at 159. There is a “strong presumption in favor of finding a

settlement fair.” Lomascolo v. Parsons Brinckerhoff, Inc., 2009 WL 3094955,


                                        17

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 17 of 33
at *10 (E.D. Va. Sept. 28, 2009) (internal quotation omitted).

       To determine a settlement’s adequacy, the Court considers: (1) the

 relative strength of the plaintiff’s case on the merits, (2) the existence of any

 difficulties of proof or strong defenses the plaintiffs are likely to encounter if

 the case goes to trial, (3) the anticipated duration and expense of additional

 litigation, (4) the solvency of the defendants and the likelihood of recovery on

 a litigated judgment, and (5) the degree of opposition to the settlement. Id. at

 159; MicroStrategy, 148 F.Supp.2d at 665.

         b. Conditional Class Certification

      To approve a class settlement, the Court must still consider the

requirements for class certification under Rule 23. In re NeuStar, 2015 U.S.

Dist. Lexis 129463, at *5-6 (E.D.V.A. Sept. 23, 2015) (citing and quoting

Gariety v. Grant Thornton, LLP, 368 F.3d 356, 367 (4th Cir. 2004)). The

Settlement Class(es) must also satisfy one of the categories of Rule 23(b). Id.

         c. Notice Form Approval

      As part of the preliminary approval, the Court must also approve the

Parties proposed notice to Class Members. See Fed. R. Civ. P. 23(c)(2)(B). The

notice must comport with due process and provide “the best notice that is

practicable under the circumstances, including individual notice to all

members who can be identified through reasonable effort.” Id.; accord Eisen v.

Carlisle & Jacquelin, 417 U.S. 156, 177 (1974).


                                        18

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 18 of 33
      Furthermore, the notice must state:

             (i) the nature of the action;
             (ii) the definition of the class certified;
             (iii) the class claims, issues, or defenses;
             (iv) that a class member may enter an appearance
             through an attorney if the member so desires;
             (v) that the court will exclude from the class any
             member who requests exclusion;
             (vi) the time and manner for requesting exclusion; and
             (vii) the binding effect of a class judgment on
             members under Rule 23(c)(3).

Fed. R. Civ. P. 23(c)(2)(B). The form of notice is left to the Court’s discretion.

See Fisher v. Va. Elec. & Power Co., 217 F.R.D. 201, 227 (E.D. Va. 2003) (“a

court may exercise its discretion to provide the best notice practicable under

the circumstances.”); see also Fed. R. Civ. P. 23(c)(2)(B).

   IV.   ARGUMENT

         a. The Proposed Settlement is Fair, Adequate, and
            Reasonable.

      The Settlement Agreement warrants preliminary approval. In addition

to being fair, adequate, and reasonable, it satisfies the standards of Rule 23.

Additionally, the proposed Notice meets the requirements of due process and

is accurate, informative, and easy to understand. Plaintiffs request the Court

schedule a final approval hearing since Plaintiffs have met the appropriate

standards for preliminary approval of settlement, class certification, and notice

of settlement.




                                        19

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 19 of 33
               i. The Proposed Settlement is Fair

      The Parties’ Settlement Agreement is fair. The fairness analysis is

intended to ensure a “settlement [is] reached as a result of good-faith bargaining

at arm's length, without collusion.” Berry v. Schulman, 807 F.3d 600, 614 (4th

Cir. 2015) (citing In re Jiffy Lube, 927 F.2d at 159). Here, there is no hint of

collusion. The proposed Settlement Agreement is the product of good faith

negotiations between informed counsel and reached after years of litigation.

See Declaration of Scott C. Harris.

               ii. The Proposed Settlement is Adequate

      Courts in the Fourth Circuit determine a settlement’s adequacy by

weighing the settlement amount against:

             (1) The relative strength of the plaintiffs’ case on the
             merits, (2) the existence of any difficulties of proof or
             strong defenses the plaintiffs are likely to encounter
             if the case goes to trial, (3) the anticipated duration
             and expense of additional litigation, (4) the solvency
             of the defendants and the likelihood of recovery on a
             litigated judgment, and (5) the degree of opposition
             to the settlement.

Horton, 855 F. Supp. at 828 (quoting Jiffy Lube, 927 F.2d at 159). Rule 23 also

requires consideration of whether:

             (A) the class representatives and class counsel have
             adequately represented the class;
             (B) the proposal was negotiated at arm's length;
             (C) the relief provided for the class is adequate,
             taking into account:


                                        20

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 20 of 33
                     (i) the costs, risks, and delay of trial and appeal;
                     (ii) the effectiveness of any proposed method
                     of distributing relief to the class, including the
                     method of processing class-member claims;
                     (iii) the terms of any proposed award of
                     attorney's fees, including timing of payment;
                     and
                     (iv) any agreement required to be identified
                     under Rule 23(e)(3); and
              (D) the proposal treats class members equitably
              relative to each other.

Each of these factors weigh in favor of finding the Settlement adequate.

      First, Plaintiffs asserted Defendants’ policy was to send form letters

alleging the borrowers were in default of their mortgages, and the failure to

immediately make a full and complete payment of all arrearages would result

in acceleration of their loan. However, the false ultimatum contradicted

Seterus’ actual policy.

      Second, the risks involved cannot be disregarded. Assuming a class were

to be certified in each of the respective states, Plaintiffs faced the risks of losing

on summary judgment, at trial, or on appeal. Seterus had several unique

defenses which may have precluded class certification from being granted in

each state.

      Third, continued litigation through trial – and likely appeals – is lengthy

and expensive. While the parties had completed discovery in at least five of the

actions, there were several actions in which discovery was still in the infant

stages.


                                         21

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 21 of 33
      Fourth, many Settlement Class Members suffered financial losses and

the settlement benefits will be a significant recovery. Assuming the Court

awards the attorneys’ fees, service awards and reimbursement of costs, each

set of residential mortgagors who received a Final Letter during the relevant

time period will receive between $53.00 and $181.00 depending on their class.

The Settlement Class Members will not have to file a claim. The Settlement

Administrator has a list of all of the Class Members and is being provided a

copy last known physical addresses.

      Fifth, Plaintiffs will address the degree of opposition to the Settlement

in the motion seeking final approval after notice of the proposed Settlement

and an opportunity to object has been provided.

      Given the litigation risks, the complexity of underlying issues, the skill

of defense counsel, and the amount of money recovered for Settlement Class

Members, the proposed Settlement ensures a meaningful recovery. Plaintiffs

and their counsel respectfully submit that the proposed Settlement is fair and

adequate, such that notice of the Settlement should be sent to the Settlement

Classes.

           b. The Classes Should Be Certified for Settlement Purposes

      When presented with a settlement-only class, the United States

Supreme Court held that a district court must determine whether a class meets

the requirements of Federal Rules 23(a) and 23(b)(2) or 23(b)(3) – save for


                                      22

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 22 of 33
evaluation of any class manageability issues at trial. Amchem Products, Inc.,

521 U.S. at 591, 617, 620. Because the Settlement Classes meet Rule 23(a) and

Rule 23(b)(3) standards, Plaintiffs move for conditional certification.

      Certification is appropriate under Rule 23(a) if: “(1) the class is so

numerous that joinder of all members is impracticable; (2) there are questions

of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4)

the representative parties will fairly and adequately protect the interests of

the class.” Fed. R. Civ. P. 23(a).

                i. Numerosity

      Rule 23(a)(1) demands evidence that “the class is so numerous that

joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). This

requirement is satisfied as long as the Court can draw reasonable inferences

from the facts before it as to the appropriate size of the Class and impossibility

of joinder. Simpson v. Specialty Retail Concepts, 149 F.R.D. 94, 98 (M.D.N.C.

1993). Here, there are approximately 46,600 Settlement Class members who

will receive notice in the relevant states. See Declaration of Travis Scott,

Exhibit G to Settlement Agreement.

               ii. Commonality

      The Settlement Classes meet Rule 23’s “commonality” requirement

because “there are questions of law or fact common to the class.” Fed. R. Civ.


                                       23

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 23 of 33
P. 23(a)(2). The commonality requirement is met where the defendants

engaged in a common course of conduct. Fisher v. Virginia Elec. & Power Co.,

217 F.R.D. 201, 223 (E.D. Va. 2003). The contention throughout Plaintiffs’

proposed Settlement Classes is that Seterus sent a nearly identical Final

Letter to every Settlement Class Member with the same false ultimatum,

satisfying the commonality requirement.

               iii. Typicality

      Class Representatives for the Settlement Classes fulfill Rule 23(a)’s

“typicality” requirement because “the claims or defenses of the representative

parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

 For typicality to be satisfied, the “representative party’s interest in

 prosecuting his own case must simultaneously tend to advance the interests

 of the absent class members.” Deiter v. Microsoft Corp., 436 F.3d 461, 466 (4th

 Cir. 2006). “Generally, the court must determine whether the asserted claims

 ‘arise from the same event or practice or course of conduct and are based on

 the same legal theories as the claims of the unnamed class members.’” Id. at

 *40 (citing Rodger, 160 F.R.D. at 538).

      Here, typicality is satisfied. Plaintiffs, representing the Settlement

 Classes, all received substantially similar Final Letters from Seterus with the

 same representation. Plaintiffs’ and Class Members’ home mortgages were all

 serviced by Seterus. Seterus’ debt collection practices against Plaintiffs are


                                         24

    Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 24 of 33
 the same debt collection practices used with the Settlement Class Members.

 In this case, “[b]ecause the claims of the representative parties are the same

 as the claims of the class, the typicality requirement is satisfied.” Thorn v.

 Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 339 (4th Cir. 2006).

              iv. Adequate Representation

      Last, Plaintiffs meet Rule 23(a)(4)’s adequacy requirement because Class

Representatives have “common interests with unnamed members of the class”

and “vigorously prosecute[d] the interests of the class through qualified

counsel.” Beaulieu, 2009 U.S. Dist. LEXIS 133023, at *43 (citing Olvera-

Morales v. Intern. Labor Mgmt Corp., 246 F.R.D. 250, 258 (M.D.N.C. 2007)).

The adequacy analysis evaluates potential conflicts of interest between named

parties and the class. Broussard v. Meineke Disc. Muffler Shops, 155 F.3d 331,

338 (4th Cir. 1998). “…[B]asic due process requires that the named plaintiffs

possess undivided loyalties to absent class members.” Id.

      Plaintiffs’ interests fully align with the Settlement Classes’ interests

because Plaintiffs are prosecuting the same claims as the Settlement Classes,

arising from Seterus’ attempts to collect home mortgage debts. Plaintiffs have

also reviewed the pleadings, provided documents, and maintained regular

communications. As outlined in the Declaration of Scott C. Harris, eight of the

Plaintiffs have also been deposed.

      Plaintiffs protected the interests of the Settlement Classes by retaining


                                       25

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 25 of 33
qualified, experienced counsel to represent the Settlement Classes. Plaintiffs’

counsel litigated this case for nearly three years with contested motions at

multiple stages of the litigation. See Declaration of Scott C. Harris ¶¶ 14-163.

Plaintiffs’ counsel are nationally recognized for prosecuting complex class

actions, having effectively represented numerous plaintiffs in other consumer-

protection actions, class actions, and complex business cases, typically as lead

or co-lead counsel. See Declaration of Scott C. Harris. The Class is therefore

adequately represented to satisfy Rule 23(a)(4).

                v. Ascertainability

      Rule 23 also contains the implied requirement that the court be able to

“readily identify the class members in reference to objective criteria.” EQT

Prod. Co., 764 F.3d at 358. Here, the proposed Settlement Classes meet the

implied   “ascertainability”   requirement,   because   the Settlement    Class

Members are “readily identifiable.” Seterus has provided a list of those

individuals who meet the respective state class definitions. See Declaration of

Travis Scott.




          c. The Settlement Class Satisfies the Requirements of Rule
             23(b)(3)

      Because the Settlement Classes seek to recover damages, the Court must

determine whether the Classes comply with Fed. R. Civ. P. 23(b)(3), which


                                       26

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 26 of 33
authorizes class certification if “the court finds that the questions of law or

fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3). Rule 23(b)(3) is “designed to secure judgments binding all class

members save those who affirmatively elect[] to be excluded,” where a class

action will “achieve economies of time, effort, and expense, and promote . . .

uniformity of decision as to person similarly situated, without sacrificing

procedural fairness or bringing about other undesirable results.” Amchem, 521

U.S. at 614-15 (internal quotations and citations omitted).

               i. Common Questions of Law and Fact Predominate

      The Settlement Classes satisfy the predominance inquiry because the

“‘proposed classes are sufficiently cohesive to warrant adjudication by

representation.’” Beaulieu, 2009 U.S. Dist. LEXIS 133023, at *60 (citing

Amchem Products, 521 U.S. at 623). “The inquiry with respect to the

predominance standard focuses on the issue of liability, and if the liability

issue is common to the class, common questions are held to predominate over

individual ones.” In re Red Hat, Inc. Sec. Litig., 261 F.R.D. 83, 89-90 (E.D.N.C.

2009) (internal citation omitted). The likelihood that class members may have

suffered individual damages does not impact the predominance analysis. See

Gunnells, 348 F.3d at 427-28.


                                       27

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 27 of 33
      Plaintiffs and Settlement Class Members are identical because they all

received a substantially similar Final Letter from Seterus, and all issues are

subject to the same proof: whether they received the Final Letter. In other

words, the class claims predominate.

               ii. Class Resolution of this Action is the Superior Method of
                   Adjudication

      Plaintiffs fulfill the superiority requirement of Rule 23(b)(3). In order to

determine whether the class action is the superior method of adjudicating

these claims, Rule 23(b)(3) enumerates four factors: (1) class members’

interests in controlling the prosecution or defense of separate actions; (2) the

extent of any litigation concerning the controversy already begun by or against

class members; (3) the desirability or undesirability of concentrating the

litigation in the particular forum; and (4) the likely difficulties in managing a

class action. Fed. R. Civ. P. Rule 23(b)(3). “The Supreme Court explained in

Amchem that when dealing with a settlement only class pursuant to Rule 23(e),

a district court need not inquire whether the case, if tried, would present

intractable management problems.” Gunnells, 348 F.3d at 440 (internal quotes

omitted).

      This case presents a disincentive to pursue individual lawsuits because

small individual recoveries are dwarfed by the cost of litigation. If each Class

Member had to sue Seterus individually, then each would have to present


                                       28

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 28 of 33
evidence Seterus violated the FDCPA, the NCDCA, MRCPA, or the Rosenthal

Act, which would require discovery and motion practice. Because this action

arises from Seterus’ purported common policies across the Settlement Classes,

it presents a quintessential case suitable for aggregate treatment.

         d. Plaintiffs’ Notice   Form           and     Plan    Satisfies     the
            Requirements of this Court

       “The court must direct notice in a reasonable manner to all class

members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(l). In

accordance with this rule and the relevant due process considerations,

adequate notice must be given to absent class members to enable them to make

an intelligent choice as to whether to participate in or opt out of the Class. See

In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283,

326-27 (3d Cir. 1998).

               i. The Notice Plan Provides the Best Practicable Notice

      Notice of a proposed Settlement to class members must be the “best

notice practicable.” See Fed. R. Civ. P. 23(c)(2)(B). “[B]est notice practicable”

includes “individual notice to all members who can be identified through

reasonable effort.” Id., Eisen, 417 U.S. at 173. The Notice provided has been

developed to provide the most comprehensive notice possible, which satisfies

federal guidelines.

      In this case, the Notice meets all legal requirements and provides a



                                       29

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 29 of 33
comprehensive explanation of the Settlement in layperson’s terms. In addition,

the Settlement Administrator will establish a website with all relevant

information, including the Settlement Agreement.

               ii. The Notice States the Facts Required by Fed. R. Civ. P.
                   23(c)(2)(B)
      The proposed Notice provides clear and accurate information as to: (1) a

the nature and principal terms of the Settlement; (2) the definitions of the

Settlement Classes; (3) the claims and defenses alleged; (4) the procedures and

deadlines for opting-out of or submitting objections and the date, time and place

of the Final Approval Hearing; and (5) the consequences of taking or foregoing

the options available to Class Members. Notice also informs Class Members

about attorneys’ fees and costs that may be sought by Plaintiffs’ Counsel, and

the contact information for Class Counsel, Defendants’ Counsel, and the Court.

Thus, the Notice complies with the standards of fairness, completeness, and

neutrality required of a settlement class notice disseminated under authority

of the Court. See, e.g., MANUAL FOR COMPLEX LITIGATION, FOURTH §

21.311-21.312 (2008).

         e. Plaintiffs Request That the Court Enter the Schedule in
            the Attached Proposed Order to Facilitate Settlement.

      Plaintiffs request the Court schedule objection and exclusion deadlines to

facilitate settlement, in addition to setting a date for a final approval hearing.

The final approval hearing will provide a forum to address the terms and


                                       30

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 30 of 33
conditions    of the settlement,     including   the   fairness,   adequacy   and

reasonableness of the settlement as well as the attorneys’ fees, reimbursement

of costs, and service awards to the Class Representatives. Plaintiffs have

outlined the proposed schedule in the attached Proposed Order.

   V.      CONCLUSION

        The Parties respectfully request the Court: (1) preliminarily approve the

Settlement; (2) preliminarily certify each of the Settlement Classes; (3)

approve the Class Notice; and (4) schedule a final approval hearing to consider

approval of the Settlement, and approval of attorneys’ fees, costs, and

enhancement awards.




        Dated: December 17, 2020             Respectfully submitted,



                                             WHITFIELD BRYSON LLP


                                             /s/ Scott C. Harris
                                             Scott C. Harris
                                             N.C. Bar No.: 35328
                                             Patrick M. Wallace
                                             N.C. Bar No.: 48138
                                             900 W. Morgan Street
                                             Raleigh, North Carolina 27603
                                             Telephone: (919) 600-5000
                                             Facsimile: (919) 600-5035
                                             scott@whitfieldbryson.com
                                             pat@whitfieldbryson.com


                                        31

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 31 of 33
                                     MAGINNIS LAW, PLLC

                                     Edward H. Maginnis
                                     N.C. Bar No. 39317
                                     Karl S. Gwaltney
                                     N.C. Bar No. 45118
                                     Asa C. Edwards
                                     N.C. Bar No. 46000
                                     4801 Glenwood Avenue, Suite 310
                                     Raleigh, North Carolina 27612
                                     Telephone: 919-526-0450
                                     Fax: 919-882-8763
                                     emaginnis@maginnislaw.com
                                     kgwaltney@maginnislaw.com
                                     aedwards@maginnislaw.com

                                     Attorneys for Plaintiffs and the
                                     putative Classes




                                32

Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 32 of 33
                           CERTIFICATE OF SERVICE



      I certify that a copy of the foregoing document was filed electronically

with the clerk of court via ECF which provided notice to all parties through

their counsel of record.




      This the 17th day of December, 2020.




                                          WHITFIELD BRYSON LLP


                                          /s/ Scott C. Harris
                                          Scott C. Harris
                                          N.C. Bar No.: 35328
                                          Patrick M. Wallace
                                          N.C. Bar No.: 48138
                                          900 W. Morgan Street
                                          Raleigh, North Carolina 27603
                                          Telephone: (919) 600-5000
                                          Facsimile: (919) 600-5035
                                          martha@whitfieldbryson.com
                                          scott@whitfieldbryson.com
                                          pat@whitfieldbryson.com




                                     33

   Case 1:17-cv-00995-CCE-LPA Document 108 Filed 12/17/20 Page 33 of 33
